DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign (16) as mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claims 1 to 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the term “thereof”, both occurrences, is not understood as it is not clear which feature or element is “thereof” referring to?
In claims 2 to 6, line 4, the term “thereof”, both occurrences, is not understood as it is not clear which feature or element is “thereof” referring to?
In claim 7, lines 4 to 5, the term “thereof”, both occurrences, is not understood as it is not clear which feature or element is “thereof” referring to?  Claim 8 depends on claim 7 and as such are also rejected.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1 to 3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (10697598) in view of Fan (20090046461).
	Chen et al. disclose an LED light string ornament, comprising a Light-Emitting Diode (LED) light string (100) comprising at least three wires (110, 120, 130), a plurality of Surface Mounted Device (SMD) LEDs (130, column 4, lines 25 to 26), and a plurality of packaging adhesive bodies (150), wherein the at least three wires are arranged side by side (figure 8) or twisted together, the wire comprises a wire core (112, 122) and an insulating layer (114, 124) covering a surface of the wire core, at least two of the at least three wires are formed with a plurality of pairs of opposed solder joints (116, 126) by removing the insulating layer thereof in an axial direction thereof at an interval of a set length (figure 3), each solder foot (135) of the plurality of SMD LEDs is soldered to each solder joint of the plurality of pairs of the solder joints respectively to connect the plurality of SMD LEDs in parallel, in series or in a hybrid connection, and the plurality of packaging adhesive bodies are respectively wrapped on surfaces of the plurality of SMD LEDs to form a plurality of LED beads (figures 3, 6A).  However, Chen et al. do not disclose a plurality of decorative pieces, wherein a part or a whole of the decorative piece is transparent or semi-transparent, the decorative piece comprises a first housing and a second housing, the first housing and the second housing are buckled to form an accommodating cavity, and the plurality of LED beads of the LED light string are respectively accommodated in the accommodating cavities of the plurality of decorative pieces.
Fan teaches a plurality of decorative pieces (3, 4), wherein a part or a whole of the decorative piece is transparent (paragraphs 0023, 0027, line 1) or semi-transparent, the decorative piece comprises a first housing (paragraph 0027, lines 3 to 4, semispherical half) and a second housing (paragraph 0027, lines 3 to 4, semispherical half), the first housing and the second housing are buckled (44, 45, figure 1) to form an accommodating cavity (42, figure 1), and the plurality of LED beads (1) of the LED light string are respectively accommodated in the accommodating cavities of the plurality of decorative pieces (figure 1, paragraph 0023, lines 1 to 3).  Wherein one of the first housing and the second housing is provided with a crimping recess (figure 1, the crimping recess within 43), and the other one of the first housing and the second housing is provided with a crimping convex (figure 1, the crimping convex where reference numeral 43 is pointing) matched with the crimping recess, and at least three of the wires are sandwiched between the crimping recess and the crimping convex (figure 1) as claimed in claim 9, and wherein the first housing and the second housing are both shapes of hemisphere (figure 1), and the first housing and the second housing are buckled to form a sphere (figure 1) as claimed in claim 11. 
	It would have been obvious to one skilled in the art to accommodate the plurality of LED beads of the LED light string of Chen et al. in the accommodating cavities of the decorative pieces, as taught by Fan, to generate a dazzling effect to enhance the illumination and the decorative purpose of the light string.
	With regards to claim 2, wherein the LED light string comprises a first wire (110), a second wire (120), and a third wire (130), the first wire and the second wire are formed with a plurality of pairs of opposed solder joints (113, 126) by removing the insulating layer (114, 124) thereof in an axial direction thereof at an interval of a set length (figure 3), two solder feet (135) of each of the plurality of SMD LEDs are respectively soldered to two solder joints of each of the plurality of pairs of solder joints (figure 3), positions of positive electrodes and negative 
electrodes of every two adjacent SMD LEDs are oppositely arranged (figure 6), and the first wire
and the second wire between every two adjacent SMD LEDs are alternately cut off, so
that the plurality of SMD LEDs are connected in series; a wire end formed by cutting the first wire and the second wire off is packaged inside the packaging adhesive body (figure 3, the wire end formed by cutting the first and second wire off is packaged inside the packaging adhesive body 150).
	With regards to claim 3, wherein the LED light string comprises a first wire (110), a second wire (120), and a third wire (130), the first wire and the second wire are formed with a plurality of pairs of opposed solder joints (116, 126) by removing the insulating layer thereof in an axial direction thereof at an interval of a set length, two solder feet (135) of each of the plurality of SMD LEDs (130) are respectively soldered to two solder joints of each of the plurality of pairs of solder joints, every at least two adjacent SMD LEDs form one light-emitting unit (figure 8, one light emitting unit formed between C3 and C2, other light emitting unit formed between C2 and C1), positions of positive electrodes and negative electrodes of the SMD LEDs are arranged the same as each other in each light-emitting unit (figure 8, positions of positive electrodes and negative electrodes of the SMD LEDs are arranged the same as each other in light-emitting unit formed between C3 and C2, positions of positive electrodes and negative electrodes of the SMD LEDs are arranged the same as each other in light-emitting unit formed between C2 and C1), and the positions of positive electrodes and negative electrodes of every two adjacent light-emitting units are oppositely arranged (figure 8, the positions of positive electrodes and negative electrodes of two adjacent light-emitting units formed between C3 and C2 and between C2 and C1) are oppositely arranged the first wire and the second wire between every two light-emitting units are alternately cut off (figure 8) so that the plurality of SMD LEDs are connected in the hybrid connection (figure 8), a wire end formed by cutting-off of the first wire and the second wire is packaged inside the packaging adhesive body (figure 3, the wire end formed by cutting the first and second wire off is packaged inside the packaging adhesive body 150).
8.	Claims 4 to 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claims 12 and 13 are allowed.
11.	Claim 4 contains allowable subject matter including wherein positions of positive electrodes and negative electrodes of the plurality of SMD LEDs are oppositely arranged or arranged the same as each other, so that the plurality of SMD LEDs are connected in parallel or in positive to negative alternating parallel, and the third wire is electrically connected to the first wire the second wire through at least one jumper wire in combination with all other features as claimed in claims 4 and 1.
Claim 5 contains allowable subject matter including wherein the first wire and the second wire are formed with a plurality of pairs of opposed first solder joints, the second wire and the third wire are formed with a plurality of pairs of opposed second solder joints, the plurality of pairs of first solder joints and the plurality of pairs of second solder joints are arranged at intervals one by one in the axial direction of the wire, the two solder feet of each of a part of the plurality of SMD LEDs are respectively soldered to two first solder joints of the plurality of pairs of first solder joints, and positions of positive electrodes and negative electrodes of the part of the plurality of SMD LEDs are arranged the same as each other, the two solder feet of each of a remain part of the plurality of SMD LEDs are respectively soldered to two second solder joints of the plurality of pairs of second solder joints, and positions of positive electrodes and negative electrodes of the remain part of the plurality of SMD LEDs are arranged the same as each other in combination with all other features as claimed in claim 1. 
Claim 6 contains allowable subject matter including wherein the first wire and the second wire are formed with a plurality of pairs of opposed first solder joints, every two adjacent pairs of the first solder joints form a group, the second wire and the third wire are formed with a plurality of pairs of opposed second solder joints, every two adjacent pairs of the second solder joints form a group, the first wire and the third wire are formed with a plurality of pairs of opposed third solder joints, every two adjacent pairs of the third solder joints form a group, each group of the first solder joints, each group of the second solder joints, and each group of the third solder joints are arranged at intervals one by one in the axial direction of the wire, every two adjacent SMD LEDs form a group, and positions of positive electrodes and negative electrodes of each group of the SMD LEDs are oppositely arranged, the solder feet of two SMD LEDs in each group of the SMD LEDs are soldered to solder joints in each group of the first solder joints or each group of the second solder joints or each group of the third solder joints in combination with all other features as claimed in claim 1.
Claim 7 contains allowable subject matter including wherein the first wire, the second wire, the third wire and the fourth wire are formed with a plurality of pairs of opposed solder joints, the plurality of SMD LEDs are a plurality of RGB LEDs, four solder feet of each of the plurality of RGB LEDs are respectively soldered to four solder joints of the plurality of pairs of the solder joints in combination with all other features as claimed in claim 1.
Claim 8 contain wherein the fifth wire is electrically connected to the fourth wire through at least one jumper wire in combination with all other features as claimed in claims 7 and 1.
Claim 10 contains allowable subject matter including wherein the first housing is a shape of sphere or ellipsoid, the first housing is provided with an opening, and the LED bead is located at the opening, a light-emitting surface of the SMD LED of the LED bead faces the first housing, and the second housing covers the opening in combination with other features as claimed in claim 1. 
Claim 12 is allowed because the prior art individual or taken as a whole does not teach the method of arranging two wires side by side on a production line; conveying the two wires to a wire stripping station, and removing insulating layers of the two wires at a set interval to form a pair of opposed solder joints; conveying the pair of solder joints to a soldering material coating station, and coating surfaces of the pair of solder joints with soldering material; conveying the pair of solder joints the surfaces of which are coated with soldering material to an LED mounting station, placing two solder feet of a Surface Mounted Device (SMD) LED on the pair of solder joints; conveying the SMD LED placed on the pair of solder joints to a soldering station, soldering the two solder feet of the SMD LED respectively to the pair of solder joints; conveying the soldered SMD LED to a soldering inspection station to inspect a soldering quality of the SMD LED; arranging a third wire side by side with the two wires on the production line; conveying the inspected SMD LED and the third wire to a first packaging station, packaging the SMD LED and a portion of the third wire corresponding to a position of the SMD LED inside a packaging adhesive body to form an LED bead; conveying the LED bead to a wire cutting station, and determining whether it is to cut the wire off by a wire cutting mechanism; if yes, one of the two wires between two adjacent LED beads is alternately cut off; if not, the wires between two adjacent LED beads are not cut off; conveying the LED bead to a second packaging station, packaging the LED bead and a wire end formed by cutting-off of the wire together inside the packaging adhesive body if the wires between two adjacent LED beads has been cut off; conveying the LED bead to an ornament assembling station, placing the first housing on one side of the LED bead, and pre-buckling a second housing to the first housing to form a decorative piece such that the LED bead is accommodated inside the decorative piece; and conveying the decorative piece to a welding station, and welding the first housing and the second housing together using ultrasonic.
Claim 13 is allowed because the prior art individual or taken as a whole does not teach the method of arranging at least three wires side by side on a production line, connecting the at least three wires together to be an integral; conveying the at least three wires to a wire stripping station, removing insulating layers of at least two of the at least three wires at a set interval to
form a pair of opposed solder joints, conveying the pair of solder joints to a soldering material station, coating surfaces of the pair of solder joints with soldering material, conveying the pair of solder joints the surfaces of which are coated with soldering material to an LED mounting station, and placing solder feet of a Surface 12 Mounted Device (SMD) LED on the pair of solder joints; conveying the SMD LED placed on the pair of solder joints to a soldering station, soldering the solder feet of the SMD LED respectively to the pair of solder joints; conveying the soldered SMD LED to a soldering inspection station to inspect a soldering quality of the SMD LED; conveying the inspected SMD LED to a first packaging station, packaging the SMD LED inside a packaging adhesive body to form an LED bead; conveying the LED bead to a wire cutting station, determining whether it is to cut the wire off by a wire cutting mechanism; if yes, one of the wires between two adjacent LED beads is cut off, if not, the wires between two adjacent LED beads are not cut off; conveying the LED bead to a second packaging station, and packaging the LED bead and a wire end formed by cutting-off of the wires together inside the packaging adhesive body if one of the wires between two adjacent LED beads has been cut off; conveying the LED bead to an ornament assembling station, placing the first housing on one side of the LED bead, pre-buckling a second housing to the first housing to form a decorative piece such that the LED bead is accommodated inside the decorative piece; conveying the decorative piece to a welding station, and welding the first housing and the second housing together using ultrasonic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875